Citation Nr: 1103846	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-33 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of right wrist 
fracture or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1990 to September 
1994, followed by unconfirmed reserve service.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  Thereafter the claims file was returned to the RO in 
Nashville, Tennessee.  The September 2008 rating decision denied 
service connection for healed right navicular fracture and for 
pain from right or left hip donor site as secondary to healed 
right navicular fracture.  The Veteran appealed and perfected his 
appeal only with regard to the service connection claim for the 
right wrist.

In November 2010 the Veteran testified before the undersigned at 
a travel board hearing held at the RO in Nashville, Tennessee.  A 
transcript has been incorporated into the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Veteran contends that he has residuals of a right wrist 
injury and fracture in service in 1994.  He contends that he had 
an old improperly healed wrist fracture from the in-service right 
wrist injury in 1994, even though X-rays in service showed no 
fracture, and that this old improperly healed right wrist 
fracture was not discovered until he was being treated for a 
post-service right wrist fracture in January 1996.

The service treatment records show that the Veteran sustained a 
right wrist sprain in service in June 1994 that was caused by 
hitting a punching bag.  During the pendency of this claim, in 
April 2008, the Veteran submitted photocopies of medical 
treatment reports, dated within service, that were not already 
contained in the service treatment reports of record.  These 
reports, dated June 1994 and July 1994 document his visit to an 
emergency room and a follow-up evaluation for an injury to the 
right wrist diagnosed as right wrist sprain.  While a scaphoid 
fracture was initially suspected, X-rays revealed normal right 
wrist.  A follow up visit in July 1994 reflects reports of 
continued tenderness and pain.  A splint was provided and light 
duty was ordered.  An August 1994 service separation examination 
report reflects normal clinical findings of the Veteran's upper 
extremities. 

The Veteran also sustained a post-service right wrist injury and 
fracture in January 1996.  In the Board personal hearing before 
the undersigned as held in November 2010, the Veteran testified 
that after service he worked for UPS where he did a lot of heavy 
lifting, for which he wore a wrist brace.  The Veteran testified 
that in 1996 he experienced a right wrist injury at his workplace 
because of heavy lifting on the job, his right wrist popped, and 
he complained to his employer about the right wrist by means of a 
workers' compensation claim in 1996, for which he received 
medical treatment and was out of work for about four to six 
months.  Hearing transcript at 8.  The records for the workers' 
compensation claim, including all medical reports, should be 
obtained and associated with the claims file.

Treatment records from Centennial Medical Center in Nashville, 
Tennessee, reflect a post-service right wrist injury and fracture 
in January 1996.  These treatment records show that on January 9, 
1996 the Veteran was seen, and reported both a post-service 
injury one month ago and a previous wrist injury 16 months prior.  
Other treatment records from January to April 1996 reflect CT 
scan resulted in the impression of oblique healed fracture of the 
right scaphoid, with very mild displacement, and bone scan 
resulted in the impression of findings compatible with a 
fracture.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor, whether there is an indication 
that the disability or symptoms may be associated with the 
veteran's service or with another service-connected disability, 
the United States Court of Appeals for Veterans Claims (Court) 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and a veteran's 
service.  The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, but 
are not limited to, medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran's service treatment records, which have 
been supplemented with June 1994 and July 1994 entries, reveal 
that he sustained an in-service sprain injury to his right wrist.  
The Veteran has testified that he experiences recurrent symptoms 
of a right wrist disability, namely wrist pain (arthritic or 
aching pains), limitation of motion of the wrist, and the wrist 
popping out of place.  The Veteran also asserts that there is an 
association between the current right wrist disorder and the in-
service injury.  The Veteran specifically contends that a doctor 
treating him for the post-service right wrist injury in 1996 told 
him that, in addition to the immediate fracture that occurred 
after service in 1996 for which he was being treated, there was 
an old improperly healed wrist fracture.  The Veteran suggests 
that the evidence of an old wrist fracture suggests that he 
actually fractured his right wrist in service, notwithstanding 
the negative X-ray findings for right wrist fracture in service 
in 1994.  For these reasons, the Veteran should be afforded a VA 
examination of his right wrist that offers a medical opinion on 
the question of whether the current right wrist disorder is 
related to service or is related to a post-service wrist injuries 
in 1996.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all 1996 workers' compensation 
claim records and findings and associate 
all records with the claims file.  If no 
records are available, a negative response 
should be associated with the claims file.  
The Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any current right 
wrist disorder, including the question of 
whether the Veteran had any residual right 
wrist disability from the 1994 strain injury 
in service prior to the 1996 post-service 
fracture injury.  The relevant documents in 
the claims file should be made available to, 
and reviewed by, the VA examiner.  The VA 
examiner should note such review in the 
examination report.

All appropriate diagnoses should be rendered, 
and the examiner should be advised to fully 
consider all evidence of record, including 
the Veteran's service treatment records, 
which have been supplemented with entries 
dated June 1994 and July 1994 and his post-
service right wrist fracture injury, dated in 
January 1996, and subsequent private 
treatment.  In addition, the VA examiner 
should take into consideration the Veteran's 
workers' compensation records, if any.

The VA examiner should then state, for each 
disability of the right wrist that is 
diagnosed, an opinion as to whether it is at 
least as likely as not (50 percent or greater 
probability) that the disorder began as a 
result of the Veteran's active service, 
specifically to the June 1994 in-service 
wrist sprain injury.  In rendering this 
opinion, please discuss whether the Veteran 
had any residual disability of the in-service 
right wrist sprain between service separation 
in September 1994 and the post-service right 
wrist injury and fracture in January 1996.  
Please also review the in-service X-ray 
findings that were negative for right wrist 
fracture, and the clinical findings in 1996 
including CT scan and bone scan, and 
specifically address the likelihood that the 
Veteran had an old undiagnosed right wrist 
scaphoid fracture from the in-service June 
1994 right wrist strain injury. 

All opinions expressed should be supported by 
a rationale.  The VA examiner is advised that 
the Veteran is competent to report injuries 
and symptoms, and that the Veteran's reports 
should be considered in formulating the 
requested opinion.

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The Veteran and his 
representative should be given an opportunity 
to respond to the SSOC.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


